340 S.W.3d 346 (2011)
Mary Margaret STEELE, Respondent,
v.
Alan Edward STEELE, Appellant.
No. WD 71936.
Missouri Court of Appeals, Western District.
April 26, 2011.
R. Gregory Harrison, Liberty, MO, for Appellant.
W. Ann Hansbrough, Kansas City, MO, for Respondent.
Before Division IV: LISA WHITE HARDWICK, Chief Judge, Presiding, KAREN KING MITCHELL, Judge, and W. BRENT POWELL, Special Judge.

Order
PER CURIAM:
This is a dissolution of marriage case. The issues are whether the trial court erred in (1) annualizing the presumed correct child support amount as opposed to requiring payments that varied from school-year months to summer months; (2) awarding attorney's fees; and/or (3) failing to credit the husband with certain expenses in its division of marital property. We hold that the trial court was within its *347 discretion on each point. Accordingly, we affirm. Rule 84.16(b).